Case 1:21-cv-00396-RJL Document 9-1 Filed 07/09/21 Page 1 of 1

OZZE 9S1S 3800 009r Loar (

HMA

0000007r+LOLOLLNI(I2)

IMI

£895 8100 AE VTIIGAVM

cess _lMMMITINIMIIMMIMTM

 

 

 

 

7 ~ AY
VN e Ne Wes
L/b SGI 1's
alg uBla ydygyeod 49a
amity a4eg
= a
43q0g-14qa-NI
T Bipul — |
1419Q IH130 MAN LOLOLL
IH Bulsiey
yoord unos
ibivcieirainiveauaarE in Jeyueysier weduewyeigns 1q
= qaeueg sulemy jeusalxg jo Arjsiutyy von]
eqeWy JO Sa}B)S Payluy
elgunjog jo JONIsSIq UOHuyseny 10007
vod JSAMyVON salamat te eee
suUlBUO nog 191NI8IG “SN euL +? Wold

 

“Tea XO AGIMGTHOM SS3udxX3
